Citation Nr: 0419183	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  99-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1988.  He died on October [redacted], 1998.  The appellant is the 
veteran's widow.  

The instant appeal arose from an February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Muskogee, Oklahoma, which denied a claim for 
service connection for the cause of the veteran's death.  The 
Board of Veterans' Appeals (Board) remanded the case in 
February 2001 for further development and in December 2002 
for due process reasons.

The appellant testified at a hearing using videoconference 
techniques before a Veterans Law Judge sitting at Washington, 
D.C., in April 2000.  That Veterans Law Judge has since left 
the Board.  The appellant was notified of this fact and was 
given an opportunity to request a hearing before another 
Veterans Law Judge.  In November 2002, she advised the Board 
that she desired another videoconference hearing before a 
Veterans Law Judge.  In February 2003, the veteran had a 
videoconference hearing before the undersigned Veterans Law 
Judge sitting at Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The appellant contends, in substance, that service connection 
for the cause of the veteran's death is warranted because he 
had hypertension which was related to service and which led 
to the acute cardiac arrest which was listed as the immediate 
cause of death on the veteran's death certificate.

In January 2003, the Board requested an expert medical 
opinion from the chief of staff of the VA Boston Health Care 
System pursuant to the Veterans Claims Assistance Act (VCAA) 
and 38 U.S.C.A. § 7109 (West 2002).  The Board received the 
requested opinion and in May 2004, provided the veteran an 
opportunity to review the opinion and provide the Board with 
any additional evidence or argument pursuant to 38 C.F.R. 
§ 20.903 (2003).  The appellant was not requested to, and did 
not provide, a waiver of initial RO consideration of the new 
medical opinion.  Quite recently, the United States Court of 
Appeals for Veterans Claims (CAVC or Court) issued a decision 
which found that 38 U.S.C.A. § 7109 was not excepted from the 
statutory requirement laid out in 38 U.S.C.A. § 7104(a) that 
prohibits the Board from considering additional evidence 
without remanding or obtaining a waiver.  Padgett v. 
Principi, No. 02-2259, slip op. at 9-10 (U. S. Vet. App. July 
9, 2004).  Accordingly, the case must be remanded so the RO 
can consider the recently developed medical opinion.  
Disabled Am. Veterans v. Sect'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).
 
In addition, a review of the February 2003 hearing transcript 
reveals that the appellant's representative was not aware 
that any of the records for which the appellant provided a 
release were not received.  (See February 2003 hearing 
transcript at 10).  The appellant and her representative were 
advised in the SSOC issued on June 10, 2002, that a response 
was received to a VA request for records from Deaconess 
Hospital, where the appellant has asserted that the veteran 
had received treatment on October 6, 1998, that the veteran 
was not a patient at that facility.  The appellant and her 
representative are further advised that a response was 
received to a VA request for records from Heartland Care 
Center, where the appellant has asserted that the veteran had 
received treatment from October 5, 1998, to October 11, 1998, 
that records were not available.  Finally, the appellant and 
her representative are advised that no response was received 
to a VA request for records from Integris Bethany Hospital, 
7600 NW 23rd, Bethany, OK 73008, where the appellant has 
asserted that the veteran was treated during his final 
hospitalization from October 5, 1998, to October 27, 1998.  
It appears that further efforts on the part of VA to obtain 
these records would be futile.  The appellant is advised that 
it is her responsibility to associate any records from these 
facilities with the claims folder.

Therefore, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  

2.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death with 
consideration of all evidence added to 
the claims folder since the issuance of 
the August 2002 SSOC, including the 
recently developed medical opinion dated 
March 16, 2004.  If the claim remains 
denied then the RO should issue an SSOC 
to the appellant on the issue on appeal.  
The appellant and her representative, if 
any, should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The purpose of this remand is to accord due process of law.  
The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this matter.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




